Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Claim Interpretation
Claims 5, 12, and 19 include the trademarked terms GOOGLE and ROKU. The Examiner notes that in the parent application Applicant indicated that the terms GOOGLE and ROKU indicated the source of the goods rather than a particular material or product and thus are in compliance with 35 USC 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,827,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely an obvious variation of one another.
The following is an analysis between application claim 1 and patented claim 1.

US 17/688,683
US 10,827,217 
1. An apparatus, comprising: 
1. An apparatus, comprising: 
 at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to: store a logged media impression for a media identifier representative of media accessed via the Internet;
a database to store a logged media impression for a media identifier representative of media accessed via the Internet; 
cause transmission of a device identifier or a user identifier to a database proprietor when a user has not elected to not participate in third-party tracking corresponding to online activities; 
a communication interface to: send a third-party device identifier or a user identifier corresponding to a user to a database proprietor based on an opt-out flag received in a server-to-server communication at a first server associated with an audience measurement entity from a second server associated with an Internet media provider, the opt-out flag to indicate that the user has not elected to not participate in third-party tracking corresponding to online activities; and
access user information from the database proprietor based on the device identifier or the user identifier;
receive user information from the database proprietor based on the third-party device identifier or the user identifier; and 
log a demographic impression based on the media impression and the user information; and
a processor to: log a demographic impression based on the media impression and the user information; and 
generate an impression report corresponding to the media based on the demographic impression.
generate an impression report corresponding to the media based on the demographic impression.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,827,217. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims [2–7], [8–14], and [15–20] map to patented claims [1–6], [9, 11–16], and [17, 19, 21–24] respectively and are rejected similarly.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,272,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely an obvious variation of one another.
The following is an analysis between application claim 1 and patented claim 1.

US 17/688,683
US 11,272,249
1. An apparatus, comprising: 
1. An apparatus, comprising: 
 at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to: store a logged media impression for a media identifier representative of media accessed via the Internet;
means for storing a logged media impression for a media identifier representative of media accessed via the Internet; 
cause transmission of a device identifier or a user identifier to a database proprietor when a user has not elected to not participate in third-party tracking corresponding to online activities; 
means for communicating to: send a third-party device identifier or a user identifier corresponding to the user to a database proprietor 


when a user has not elected to not participate in third-party tracking corresponding to online activities; and
access user information from the database proprietor based on the device identifier or the user identifier;
receive user information from the database proprietor based on the third-party device identifier or the user identifier; and
log a demographic impression based on the media impression and the user information; and
means for processing to: log a demographic impression based on the media impression and the user information; and 
generate an impression report corresponding to the media based on the demographic impression.
generate an impression report corresponding to the media based on the demographic impression.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,827,217. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims [2–7], [8–14], and [15–20] map to patented claims [2–7], [8–14], and [15–20] respectively and are rejected similarly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 4–9, 11–16, and 18–20  are rejected under 35 U.S.C. 103 as being unpatentable over Houston (US 2008/0103978) in view of Blume (US 2013/0085837).
Regarding claims 1, 8, and 15, Houston discloses:
An apparatus, comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions (Houston, Fig. 12, example computer) to: 
store a logged media impression for a media identifier representative of media accessed via the Internet;  (Houston, ¶¶ [0033–37], “An example measurement rights agreement 165 may include any or all of the following business rules: [. . .] (4) a globally unique identifier for the audience member 170,”)
cause transmission of a device identifier or a user identifier to a database proprietor when a user has not elected to not participate in third-party tracking corresponding to online activities; (Houston, ¶¶ [0058–9] [0080], a user may choose to opt out of an audience measurement panel, ¶¶ [0025], [0027], [0030] media content may be delivered via the internet);
access user information from the database proprietor based on the device identifier or the user identifier; (Houston, Figs. 8, 9, 11, a user’s info, and opt in/out status is transmitted for a particular piece of content to a license server and removes a user from a panel if they have opted out)

Houston does not explicitly teach “log a demographic impression based on the media impression and the user information; and generate an impression report corresponding to the media based on the demographic impression.”.
In a similar field of endeavor Blume teaches:
log a demographic impression based on the media impression and the user information; (Blume, ¶ [0029], “The unique or semi-unique identifier can be anonymized and is not connected with user names. Because HTTP is a stateless protocol, the use of cookies allows an external service, such as the search system 112 or other system, to track particular actions and status of a user over multiple sessions. A user may opt out of tracking user actions, for example, by disabling cookies in the browser's settings.”) and 
generate an impression report corresponding to the media based on the demographic impression. (Blume, ¶ [0036], “an advertiser can access a campaign performance report that provides a number of impressions (i.e., presentations), selections (i.e., clicks), and conversions that have been identified for the advertisements. The campaign performance report can also provide a total cost, a cost-per-click, and other cost measures for the advertisement over a specified period of time. For example, an advertiser may access a performance report that specifies that advertisements distributed using the phrase match keyword "hockey" have received 1,000 impressions (i.e., have been presented 1,000 times), have been selected (e.g., clicked) 20 times, and have been credited with 5 conversions. Thus, the phrase match keyword hockey can be attributed with 1,000 impressions, 20 clicks, and 5 conversions.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for audience measurement with opt-out as taught by Houston with the system for generating impression reports with opt-out as taught by Blume, the motivation is to “specify performance measures that relate to user interactions with content that occurred prior to a conversion” as taught by Blume (¶ [0037]).

Regarding claims 2, 9, and 16, Houston discloses:
The apparatus of claim 1, wherein the processor circuitry is to access an opt- out flag (Houston, ¶¶ [0058–9] [0080], a user may choose to opt out of an audience measurement panel, ¶¶ [0025], [0027], [0030] media content may be delivered via the internet) received in a server-to-server communication at a first server associated with an audience measurement entity from a second server associated with an Internet media provider. (Blume, ¶ [0029], “The unique or semi-unique identifier can be anonymized and is not connected with user names. Because HTTP is a stateless protocol, the use of cookies allows an external service, such as the search system 112 or other system, to track particular actions and status of a user over multiple sessions. A user may opt out of tracking user actions, for example, by disabling cookies in the browser's settings.”)

Regarding claims 4, 11, and 18, Houston discloses:
The apparatus of claim 1, wherein the media is accessed via the Internet (Houston, ¶¶ [0025], [0027]) using an over-the-top device or a smart television. (Houston, ¶ [0021–2], implies well-known media processors like OTT device or smart television as example media processor, )

Regarding claims 5, 12, and 19, Houston discloses:
The apparatus of claim 1, wherein the device identifier or the user identifier is at least one of an Ad-ID, an Identifier for Advertisers, a GOOGLE Advertising ID, or a ROKU ID. (Houston, ¶¶ [0033–37], “An example measurement rights agreement 165 may include any or all of the following business rules: [. . .] (4) a globally unique identifier for the audience member 170,”)

Regarding claims 6, 13, and 20, Houston discloses:
The apparatus of claim 1, wherein the processor circuitry is to generate the demographic impression by associating demographic information from the user information with the media impression corresponding to the media. (Blume, ¶ [0036], “an advertiser can access a campaign performance report that provides a number of impressions (i.e., presentations), selections (i.e., clicks), and conversions that have been identified for the advertisements. The campaign performance report can also provide a total cost, a cost-per-click, and other cost measures for the advertisement over a specified period of time. For example, an advertiser may access a performance report that specifies that advertisements distributed using the phrase match keyword "hockey" have received 1,000 impressions (i.e., have been presented 1,000 times), have been selected (e.g., clicked) 20 times, and have been credited with 5 conversions. Thus, the phrase match keyword hockey can be attributed with 1,000 impressions, 20 clicks, and 5 conversions.”)

Regarding claims 7 and 14, Houston discloses:
The apparatus of claim 1, wherein the third-party tracking corresponding to the online activities is third-party tracking corresponding to activities at a webpage of an Internet media provider. (Blume, ¶ [0036], “an advertiser can access a campaign performance report that provides a number of impressions (i.e., presentations), selections (i.e., clicks), and conversions that have been identified for the advertisements. The campaign performance report can also provide a total cost, a cost-per-click, and other cost measures for the advertisement over a specified period of time. For example, an advertiser may access a performance report that specifies that advertisements distributed using the phrase match keyword "hockey" have received 1,000 impressions (i.e., have been presented 1,000 times), have been selected (e.g., clicked) 20 times, and have been credited with 5 conversions. Thus, the phrase match keyword hockey can be attributed with 1,000 impressions, 20 clicks, and 5 conversions.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426